IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 14, 2008

                                     No. 06-10281                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ALFRED TREJO

                                                  Plaintiff - Appellant
v.

DONALD L. COMPTON; ET AL

                                                             Defendants


DONALD L. COMPTON, Vocational Instructor

                                                  Defendant - Appellee



                      Appeal from the United States District Court
                           for the Northern District of Texas
                                      5:04-CV-80


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Alfred Trejo, a Texas prisoner, appeals the district court’s judgment as a
matter of law1 against his 42 U.S.C. § 1983 claim. Trejo had brought suit

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           FED. R. CIV. P. 50.
                                        No. 06-10281

against Compton, a prison vocational instructor, claiming that a table router
accident in carpentry class that left him with severed fingers was caused by
Compton’s deliberate indifference to his safety.
       Trejo first argues that the district court erred in denying his request for
appointment of counsel. A trial court is not required to appoint counsel for an
indigent plaintiff asserting a claim under 42 U.S.C. § 1983 unless the case
presents exceptional circumstances.2 The district court, in a written order,
considered the factors for determining whether to appoint counsel in this case
and its decision was not an abuse of discretion. Accordingly, the district court’s
denial of Trejo’s request for counsel is AFFIRMED.
       Regarding Trejo’s appeal from the district court’s judgment as a matter of
law, we cannot conduct the proper de novo review3 without a copy of the
transcript of the trial proceedings. We have held that “[t]he failure of an
appellant to provide a transcript is a proper ground for dismissal of the appeal.”4
However, in that case the court noted that the appellant, after the district court
denied his motion for a transcript, did not reurge the motion with this court.5
Here, in contrast, Trejo did reurge his request for the transcript at the
Government’s expense with this court. We denied his request, finding the trial
transcript was not necessary for Trejo’s preparation of his brief. It is now plain
that the transcript is necessary.




       2
           Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
       3
          See Price v. Marathon Cheese Corp., 119 F.3d 330, 333 (5th Cir. 1997) (“We review the
district court's decision to grant judgment as a matter of law de novo, applying the same legal
standard as the district court.”).
       4
           Richardson v. Henry, 902 F.2d 414, 416 (5th Cir. 1990).
       5
           Id. at 416.

                                               2
                                 No. 06-10281

      Accordingly, we ORDER that the transcript be provided to Trejo at the
Government’s expense and allow both Trejo and Compton time to file briefs
prepared with the benefit of the transcript.




                                       3